Opinion by
White, P. J.
§ 267. Limitation; computation of time. The account sued on in this case was for goods sold and delivered to Goodman, on the 28th day of August, 1880, and the evidence of Goodman himself shows that the goods were sold on six months’ time; that is, that the money would hot be payable until six months after purchase, or until the 28 Lh of February, 1881. This suit was brought on the 28th of February, 1883, two years to a day from the accrual of the cause of action. Was the action barred by the .statute of limitation of two years? The statute provides that actions to recover debts, not evidenced by a contract in writidg, must be brought within two years. [E. S. art. 3203.] . The principles involved in the settlement of this question have been so fully discussed in cases heretofore decided in this state, that it is only necessary to refer to them to show that to this question an *203affirmative answer must be given. [State v. Asbury, 26 Tex. 82; R. R. Co. v. Goodson, ante, § 27.]
June 21, 1884.
Affirmed.